Citation Nr: 1622231	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased initial rating for major depression and anxiety disorder, claimed as posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 28, 2010, and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1969 to June 1970.  He had service in the Republic of Vietnam from July 1969 to June 1970, and was awarded the Vietnam Service Medal with one Bronze Star.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the Veteran's claim in January 2015 to afford him a videoconference hearing before a Veterans' Law Judge (VLJ), and in September 2015 to obtain outstanding VA medical records.  The RO substantially complied with the previous remand directives and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, a transcript of the April 2015 hearing has been associated with the claims file.

The September 2015 Board decision granted the Veteran entitlement to TDIU, and a September 2015 rating decision assigned an effective date of November 21, 2013.  Therefore, that claim is no longer before the Board on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period from May 29, 2009 to July 28, 2010, the evidence shows that the Veteran's major depressive disorder manifested by feelings of hopelessness or despair; anxiety; low self-worth; social isolation; near-continuous depression not affecting the ability to function independently, appropriately, or effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or work-like settings; which more closely approximated occupational and socia impairment with reduced reliability and productivity.  The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, manifested by symptoms similar in frequency, duration, and severity to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

2.  For the period from July 28, 2010, the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, manifested by symptoms similar in frequency, duration, and severity to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  For the period from May 29, 2009 to July 28, 2010, the criteria for a disability rating of 50 percent, but no higher, for major depressive disorder have been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from July 28, 2010, the criteria for a disability rating in excess of 50 percent for major depressive disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with regard to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

The Board remanded the Veteran's claim in January 2015 to afford him a videoconference hearing; a hearing was subsequently held in April 2015.  In September 2015, the Board remanded the Veteran's claim to obtain outstanding VA medical records, including all VA mental health records, for the period of September 2013 to present.  In January 2016, the RO associated with the record all VA medical records from September 2007 to January 2016, and readjudicated the Veteran's claim in a January 2016 Supplemental Statement of the Case.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The appeal for a higher initial disability rating for major depressive disorder arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's VA medical records and non-VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The Veteran was provided VA examinations in August 2009, July 2010, and February 2015.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of major depressive disorder on the Veteran's daily living.  Although the Veteran's representative raised the issue of staleness of the most recent VA examination in a December 2014 brief, the Veteran was subsequently afforded an examination in February 2015.  The evidence does not suggest the Veteran's condition has materially changed since that examination.  Thus, the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2015) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

The Veteran's major depressive disorder has been evaluated as 30 percent disabling prior to July 28, 2010 and 50 percent disabling thereafter, under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2015).  The Veteran seeks an earlier effective date for the assignment of the 50 percent disability rating, and a 70 percent disability rating from the date of the February 2015 VA examination.  See September 2009 Notice of Disagreement, October 2010 statement, December 2010 representative statement, January 2011 Statement in lieu of VA Form 646, and April 2015 Hearing Transcript, pp. 3, 7.

In a June 2009 statement, the Veteran reported experiencing depression, excessive worries, nightmares, and a sense of foreshortened future.  He said he experienced a flare-up on May 27, 2009, during which he wanted to sleep and lie around all day and not go outside.  He reported not being comfortable going to Florida with his wife, and sought treatment at the VA Medical Center in Minneapolis, where he was prescribed Celexa and Citalopram.  He was advised that if he continued to have problems despite the medication that he should see someone in psychiatry.

According to the August 2009 VA examination report, the Veteran recalled having good relationships with his mother and two children, and enjoyed spending time with his two grandchildren.  He said his support system consisted primarily of his wife, and denied having any peer or social relationships or participating in activities with others.  He stated he often felt cut off or distant from other people, and only felt close with his wife and children, adding that he gave up on friends.  He reported working 20 hours a week in two jobs.  He denied problems with work, and said he got along fairly well with his subordinates and coworkers.  He said that he had been on medication for about sixth months, but felt it was not helpful for improving his depressed mood.  He reported losing interest in many activities he used to enjoy.  The Veteran reported experiencing a mild impact with regard to occupational functioning, but commented that his symptoms made him easily agitated and more prone to feel uneasy at work in the face of confrontation, which made him leave work if he felt uncomfortable.

The Veteran reported experiencing anhedonia and hypersomnia, and said he had difficulty concentrating.  He denied manic and hypomanic feelings, flashbacks, or panic attack symptoms, but reported some general mild feelings of nervousness or anxiety.  He denied crying spells but said he often felt very emotional and on the verge of tears.  He reported feeling overly guilty about things including those with which he had no interaction or personal responsibility, and mild feelings of helplessness and worthlessness.  The Veteran denied feeling hopelessness, commenting that his grandchildren and wife helped him a great deal in remaining hopeful about his future.  He denied any obsessive-compulsive behaviors, auditory or visual hallucinations, and displayed no signs of frank delusional or paranoid ideation.  He stated that nightmares occurred once every 10 days.  He stated he experienced agitation several times per week, but denied becoming verbally or physically aggressive.  He also denied feeling especially alert or on guard, or having an exaggerated startle response.  The Veteran denied suicidal or homicidal ideation or attempts.  He also noted he was able to remain fairly calm in general, and that if he grew upset he would walk away from the situation.

On mental status evaluation, the Veteran was alert and oriented, though the examiner did not formally test his cognitive functioning.  He was casually groomed and displayed appropriate hygiene.  His eye contact was within normal limits.  His speech was normal in rate and volume.  His observed affect was mildly flat and anxious.  The Veteran's responses to questions were mostly logical and coherent, however he frequently strayed off topic when answering the examiner's questions and the examiner found it difficult to obtain relevant answers from him.  The Veteran frequently repeated himself during the examination, and at times required very specific redirection or had to be asked a question several times before providing the requested information.  The examiner noted that, for the most part, the Veteran typically responded very well and appropriately once properly redirected.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate; and anxiety disorder not otherwise specified.

In his September 2009 Notice of Disagreement, the Veteran asserted that he was entitled to a higher rating because his symptoms significantly affected his ability to work full time.  He said that if he did not work for the family business he would not be working at all.  He reported being able to work only a couple hours in the morning and a couple hours in the afternoon, going home to lie down in between those periods.  He reported that he was unable to work an 8 hour day without becoming irritable, anxious, and insecure.  In a separate September 2009 statement, the Veteran's representative noted the Veteran had to cut back his work hours due to his depression and anxiety symptoms.  An October 2009 statement from the Veteran's representative indicated that the Veteran had difficulties interacting with others and could only deliver flowers part time; the Veteran's certified public accountant reported that the Veteran appeared to have difficulty dealing with business matters.

During a December 2009 VA compensation and pension examination to assess his occupational functioning, the Veteran reported losing one week of work in the past 12 months due to his depression.

On the March 2010 VA Form 9, the Veteran's representative stated the Veteran's mental health condition presented a significant obstacle to substantially gainful employment and social interactions, adding that the Veteran reported he was no longer able to work in the bar, which required he be in contact with customers and coworkers all day.  In an April 2010 statement, the Veteran's wife reported that he had nightmares, night sweats, and difficulty sleeping, and that his medication caused him to lose interest in his family and his business.  She added that the Veteran had difficulty coping with daily situations.

The Veteran was afforded a VA examination in July 2010.  He reported feeling constantly depressed.  He said his businesses were suffering, and that he was unable to handle the pressure of interacting with people.  He said when he was depressed, he sat by himself.  He said he did not like people talking to him or answering questions, and that only his grandchildren lifted his mood.  He reported having no interest in anything including his work.  He also reported feeling helpless, and said he had low self-esteem and low energy.  He said he got along okay with his wife.

Additionally, the Veteran said he still needed to sleep alone because of his nightmares, in particular he noted that on occasion he awoke from nightmares with his hands around his wife's neck.  The Veteran reported having nightmares up to twice per week.  He also stated that although he had no trouble falling asleep, he woke up for two hours every night; the examiner suggested that restless leg syndrome may be responsible.  He denied experiencing panic attacks or periods of violence.  He also denied any hospitalizations.

Upon mental status evaluation, the examiner noted that the Veteran appeared neatly groomed and casually dressed, but commented that the Veteran was unable to maintain a minimum level of personal hygiene given the Veteran's report that he showered every third day as opposed to each night.  His psychomotor activity was unremarkable, and his speech was hesitant, though clear and coherent.  The Veteran's attitude to the examiner was described as "a bit dramatic."  His affect was inappropriate, and his mood was depressed and dysphoric.  

The Veteran was oriented to person, place, and time.  His thought process was unremarkable, and his thought content indicated preoccupation with concerns about his family.  His judgment indicated the Veteran understood the outcome of behavior, and that he had insight into his condition.  He displayed no indications of delusions, hallucinations, or inappropriate behavior.  He did not display obsessive or ritualistic behavior.  The Veteran denied homicidal thoughts, though the examiner noted had suicidal thoughts 3 years ago.  The Veteran had good impulse control.  His remote memory was normal, but his recent and immediate memory was mildly impaired.  

The examiner observed that once he mentioned restless leg syndrome, the Veteran's leg started bouncing during the interview and continued for the next 20 minutes.  He also noted that although the Veteran said he did not like discussing Vietnam, he spontaneously mentioned numerous incidents, feelings, and thoughts about the war.  The examiner opined that the Veteran appeared to be trying to present himself with a stereotype of someone with PTSD; in that regard, his credibility was questionable.  The examiner cited the Veteran's claim to have a startle response which he did not previously claim; when a telephone 18 inches from the Veteran rang, the Veteran did not flinch.  The examiner noted the Veteran had moderate difficulties with chores, and had difficulties with procrastination.  As to occupational impairment, the Veteran reported that he lost "quite a bit" of time from work during the past 12 months.  The examiner observed that the Veteran had decreased concentration, increased absenteeism, and poor social interaction.  

The examiner characterized the Veteran's major depressive disorder as resulting in reduced reliability and productivity.  He reasoned that the Veteran's actual level of functioning was difficult to assess given the Veteran's tendency to "catastrophize" his current and past problems.  The Veteran's presentation gave him a litany of problems, but he lacked consistency.  He noted the Veteran appeared to have very limited tolerance for stress and pressure.  The examiner also stated that the Veteran was very unproductive because of his depression.

A January 2011 VA mental health note indicates the Veteran reported his mood was "I don't give a damn," explaining that he did not care about anything and wanted to be left alone.  He reported seeking help because his family was tired of dealing with him and he was worried his wife would divorce him if he did not change.  He reported being impatient and irritable with his family, and endorsed significant anxiety in social settings resulting in isolative behavior.  The Veteran denied symptoms suggestive of panic disorder or obsessive compulsive disorder, but noted he was "superstitious."  He reported very poor concentration and short term memory problems.  The Veteran said he experienced nightmares every other day.  

Vet Center records dated in March and April 2011 indicate the Veteran reported feelings of hopelessness or despair, depression, anxiety, low self-worth, and social isolation.  He said it was hard for him to maintain relationships and that he had few social connections.  A mental status evaluation performed in March 2011 showed the Veteran appeared neat with an anxious manner.  His affect was flat and blunted, and his speech was rapid and pressured.  The Veteran was oriented to person, place, and time.  His memory and associations were within normal limits.  The Veteran's motor activity was tense.  His judgment was fair.  The examiner observed no evidence of delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  The Veteran was described as strongly depressed but without suicidal ideation.  In an April 2011 VA mental health note, the Veteran reported he was still depressed, but that his persistent feeling of "not giving a damn," was gone.  

By August 2011, VA mental health records indicate the Veteran reported he was more outgoing since increasing his medication, and said it was easier to be with his grandchildren with less irritability.  He said he still spent part of the night sleeping apart from his wife due to concerns about harming her as a result of nightmares.  He reported he went on a short vacation to Florida with his wife and granddaughter.  He said he still avoided others, but stayed as long as he could tolerate.  In October 2011, the Veteran reported his motivation had improved, and he was more likely to go out to eat with his wife.  He also said he attempted to sit through church.  He reported that when children visited he ate meals with the family instead of taking meals to his recreation room in the basement.  He reported still not liking attending parties.  His wife reported that she noticed an improvement in his symptoms.  The Veteran said he enjoyed his delivery work, stating that it was perfect for him, being able to work alone, move and stretch at every stop, and have brief interactions with customers and bring them something nice; he added he would not have the patience to deal with customers in a store.  

Mental status evaluations during this period showed the Veteran was alert, engaged, and pleasant.  He was casual, clean, and adequately to well groomed.  He made fair eye contact, at times with closed eyes often.  Speech was within normal limits.  His mood was depressed, but a little better.  His affect was blunted, restricted, and mildly anxious.  His thought process was organized, logical, and goal directed, and he denied suicidal and violent ideation as well as psychotic symptoms.  His attention and memory were intact, and his insight and judgment were good.  

In February 2012, the Veteran reported he was more outgoing, and could go shopping with his wife and spend time talking with people.  He said he could not tolerate people raising their voices, and did not like to look people in the face.  He reported bad nightmares up to twice per week, and noted that they were often repetitive in nature.  He denied obsessions or compulsions, but said that he second guessed himself.  He reported he was often depressed.  He said he had a good relationship with his wife and loved his kids and grandchildren.  He reported enjoying his job delivering flowers.  See February 2012 VA mental health note.

VA mental health records from April and June 2012 indicate the Veteran reported talking more with visitors, his family, and going out more socially as well as going shopping with his wife.  He still experienced significant avoidance, anxiety, self-critical, self-doubt, guilt, intrusive thoughts, and nightmares up to twice a week.  He said coming to VA was hard, and that it took a day to relax afterwards.  He reported he enjoyed being outside.  The Veteran was alert, engaged, and pleasant.  He appeared casual, clean, neat, well groomed.  The Veterans' eye contact was poor, he closed his eyes initially during sessions until prompted to open them.  His speech was normal.  His mood was more outgoing.  His affect was less anxious, restricted; it was broader later in the session.  The Veteran's thought content was preoccupied on effects of service, comparison to others, and effects on marriage.  His attention and memory were intact; his insight and judgment were good.

According to VA mental health records from November 2012, the Veteran reported missing several mental health appointments and said he had a relapse.  He reported being in his room, secluded from his family and keeping to himself; he explained he did not want to talk with anyone from August until October.  He said his grandchildren helped him "get out of it" but for the past few weeks he reported he was in bad shape.  He had no suicidal ideation or attempts, explaining that he had strong family support and would never want to hurt his family.  During his period of withdrawal he felt irritable but never angry, and he denied feeling irritable at present.  He reported nightmares about every week or two.  He said he remained anxious with strangers, wondering what others thought of him.  On mental status evaluation the Veteran was alert, engaged, and pleasant.  He appeared casual, clean, neat, well groomed.  The Veterans' eye contact was poor, he closed his eyes initially until prompted to open them.  His speech was normal.  His mood was better, as he stated he was coming out of his shell and was calmer.  His affect was less restricted, anxious and then calmer.  The Veteran's thought content was preoccupied on effects of service, comparison to others, and effects of his symptoms on marriage.  His attention and memory were intact; insight and judgment good.

VA mental health records in December 2012 note the Veteran reported he was doing better, more outgoing, and not in his shell as much.  He said he went out to eat with his wife, and spoke more when making work stops at the family bar.  He said he joined his son's family for Thanksgiving and would do whatever his wife planned for Christmas.  

A January 2013 mental health record noted that the Veteran reported he was more anxious, but was sleeping well despite thinking about his service in Vietnam all night long.  He said he had a hard time concentrating and still wanted to isolate.  He reported his depression and anxiety made it hard to manage his business affairs.  He reported that his mood grew depressed sometimes, but that he never thought of suicide.  He added that when he felt down or anxious he thought of his family.  He reported being anxious around others but continued to go out because of his family.  Mental status evaluation indicated the Veteran was alert, engaged, cooperative, and polite.  He appeared casual, clean, and appropriate, with neat grooming.  The Veterans' eye contact was fair to poor, unless prompted.  His speech was normal.  He had a restless leg which bounced.  His mood was afraid.  His affect was anxious, though he smiled and relaxed more as the session continued.  The Veteran's thought content was preoccupied on chronic fear of having said the wrong thing.  His attention and memory were intact, and his insight and judgment were good.  The clinician provided the Veteran a note stating that the Veteran's condition "periodically affected his ability to concentrate, follow through on daily activities, and interact with others comfortably."  

In June 2013 the Veteran reported fewer nightmares, now only once per week.  He described his mood as better, "my usual nature."  He said he was still isolative and anxious around others.  He reported working at least 4 hours a day in the family business.  He stated he enjoyed spending time with his grandchildren, and reported having limited contact with others outside the family.  He had delayed recall of celebrity names but denied any other memory problems.  In September 2013, the Veteran reported feeling better than he had in years.  His mood was pretty good and he was less anxious.  He said he was comfortable around family and tried to do as much as possible with them, such as going to dance recitals, football games, and working on cars with his son in law.  He was working part-time for the family business and enjoyed it.  He said he was still uncomfortable with strangers.  He reported he was happy and satisfied with life and the treatment for his mood and anxiety.

A December 2013 note indicated the Veteran reported his mood had been stable, and that he continued to feel calm and more relaxed.  He reported functioning per usual with family and friends and at work.  He had remained busy and had frequent contact and interactions with others.  He kept interactions shorter.  He said he enjoyed work, and liked to see customers smile and say hi when he delivered flowers.  He reported being social with the family at gatherings but also liked to sit quietly within the group.  He said there had been no significant change in nightmares or other symptoms.  He denied difficulty managing activities of daily living and could do so independently, but said his son-in-law helped with shoveling.  Mental status evaluation noted the Veteran was interactive, cooperative, and polite; he appeared casual, clean, neat, and well-groomed.  Eye contact was fair, and psychomotor activity was normal.  Speech was normal.  His mood had been good, and his affect was blunted, primarily serious, brightened with the subject of holidays and family.  Insight and judgment were good, sensorium alert, and attention intact.  

In March 2014, the Veteran reported he was doing fine, and that his mood was all right.  He said he grew moody every once in a while when his wife gave him too many things to do.  His energy was pretty good.  He said he enjoyed working on his 1956 Chevy and being with his grandchildren.  He said his nightmares were not bad, and that twice a month he awoke with his pillow soaked with sweat.  The Veteran reported walking a lot while delivering flowers and taking the stairs whenever possible.  He also reported that he had no trouble going to sporting events involving his grandchildren.  Mental status evaluation showed the Veteran's speech was fluent.  He was attentive and pleasant with a subdued affect.  He was not depressed.  The clinician observed no abnormalities of thought processes or content.  The Veteran's insight and judgment were intact.  In October 2014, the Veteran reported feeling pretty relaxed and that his mood was good.  He reported nightmares about once a week, stating that when they occurred he awakens thrashing about, swinging, or screaming and sweating.  He said his anxiety and stress were under control.  He said he continued to keep to himself and family.

The Veteran was afforded a VA examination in February 2015, at which time he reported his marital relationship was good, as was his relationship with his two grown children.  He reported working with his mother, seeing her every day at the family-owned business.  He denied having close friends, and said he spent his leisure time watching television and reading.

On mental status evaluation, the examiner noted the Veteran had symptoms of depressed mood, anxiety, difficulty in establishing and maintaining effective social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting, and mild concentration difficulties.  The Veteran presented appropriately groomed in casual attire.  He kept his eyes closed for much of the examination, but appeared to be well oriented.  His affect was drowsy.  Speech and thought processes were normal.  He reported liking to be alone and not liking to deal with people.  He reported feeling depressed but said his family and grandchildren cheered him up.  He denied feelings of hopelessness or suicidal ideation.  He said his energy level was poor and his self-esteem was low.  He denied panic attacks or problems with anger and irritability, adding that he was too easy going.  He reported his memory and concentration were "not so great," however the Veteran denied any significant memory impairment.  The examiner did not note any memory impairment.  

The examiner characterized the Veteran's major depressive disorder as resulting in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran's individual unemployability was not due to the Veteran's major depressive disorder, as the symptoms were not of such severity as to preclude him from working; the examiner noted that the Veteran continued to work part time in his family's floral shop.  He said the Veteran presented with limited coping skills, which would affect his ability to tolerate stress and interact appropriately with others in a work setting.  He also reported mild concentration difficulties, which would reduce his productivity and efficiency.  However, the examiner found that the Veteran appeared capable of working in a low-stress capacity with limited interpersonal interaction.

In a March 2015 statement, the Veteran reported that he stopped working in early 2009 and spent most of each day sleeping.  He added that he slept alone because he occasionally woke up violently.  

During the April 2015 Board hearing, the Veteran's representative asserted that the Veteran had been unable to work mentally since 2009, and that the Veteran would be unable to perform an "8 to 5" job.  The Veteran testified that he felt like his symptoms had remained the same between 2009 and 2010.  

In an April 2015 mental health note, the Veteran reported he had no sleep complaints, but experienced nightmares 2 to 4 times per month.  He said he was not interested in psychological treatment, stating he did not want to meet with people.  He said he cared about his family and was not interested in socializing outside the family.  He said he had no concerns about basic memory or function.  He reported his mood was stable.  In October 2015, it was noted that the Veteran started taking prazosin for nightmares in April.  He said his nightmares were gone.  He said he was thinking more about the bad days, but denied suicidal ideation.  He said his grandchildren cheered him up.  He reported life was pretty good.

According to a January 2016 note, the Veteran reported he was not so depressed and was sleeping better.  He denied problems with mood, anxiety, or vegetative symptoms.  He said he enjoyed spending time with his grandchildren who lived next door; he saw them daily.  He reported continuing to make deliveries for the floral shop.  

Based on the medical and lay evidence set forth above, the Board finds that the criteria for a rating of 50 percent disability rating are met or approximated from May 29, 2009.  The Veteran and his representative have repeatedly asserted that the Veteran's symptomatology remained unchanged during the period between the August 2009 and July 2010 VA examination reports.  Although the Veteran reported he felt his psychiatric symptoms only had a mild effect on his occupational functioning during the August 2009 VA examination, the October 2009 statements from the Veteran's representative and certified public accountant suggest the impairment was more severe.  Moreover, the March 2010 VA Form 9 indicated that the Veteran had ceased being able to work in the bar due to the frequent contact with customers and coworkers.  As to the severity of his symptoms, in August 2009 the Veteran reported experiencing mild feelings of nervousness, anxiety, and helplessness, as well as anhedonia, difficulty concentrating, and agitation several times a week.  He said he experienced nightmares once every 10 days.  By July 2010, the Veteran said he felt depressed constantly, and that his nightmares had increased in frequency to occurring twice per week.  Although it appears that the Veteran's symptoms may have worsened during the period between the two examinations, it is difficult to pinpoint exactly where the transition occurred.  Affording the Veteran the benefit of the doubt, the Board finds the evidence supports a rating of 50 percent prior to July 28, 2010.  

The Veteran's representative has argued that the Veteran's psychiatric symptoms have resulted in greater and greater reductions in responsibility and hours at his job, and that as a result the Veteran's major depressive disorder warrants a 70 percent rating.  See January 2011 Statement in lieu of VA Form 646.  However, the evidence of record does not support such a rating at any point during the appeal period.  At no time during the appeal period has the Veteran been deemed to have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Nor has the Veteran been shown to have symptoms similar in frequency, duration, and severity such as suicidal ideation, obsessional rituals interfering with routine activities, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, or spatial disorientation.

While the July 2010 VA examiner noted the Veteran's report of feeling constantly depressed, neither the Veteran nor the examiner indicated that the depression affected the Veteran's ability to function independently, appropriately, or effectively.  The July 2010 VA examiner also observed that the Veteran was unable to maintain a minimum level of hygiene, based on the Veteran indicating he showered once every three days as opposed to everyday.  The examiner provided no clarification as to whether the Veteran's conduct in this regard was the result of the Veteran's psychiatric condition.  Moreover, the examiner reported that the Veteran appeared neatly groomed and casually dressed, which is consistent with the rest of the evidence of record throughout the appeal period.  Further, the Board found particularly noteworthy records dated around November 2012, during which the Veteran reported he had experienced a relapse with his psychiatric symptoms.  At that time, the Veteran reported he kept to himself and did not want to talk with anyone from August to October 2012.  He said that during this time he felt irritable but never angry, and experiencing nightmares at most once per week.  The symptoms exhibited by the Veteran during this time are contemplated by the 50 percent rating, and do not suggest a higher evaluation is warranted based on the Veteran's self-reported relapse. 

Throughout the appeal period, the Veteran's judgment and thinking have been intact.  The evidence demonstrates the Veteran's family relations had been strained at times.  See April 2010 statement of the Veteran's wife, and January 2011 and November 2012 mental health notes.  However, the Veteran also indicated that his family was his support network and that his wife and grandchildren kept his spirits up.  See August 2009 VA examination report, February 2012 and January 2013 mental health notes, and February 2015 VA examination report.  Moreover, the Veteran reported that he tried to do as much as possible with his family, attending dance recitals, football games, and working on cars with his son-in-law.  See June 2013 mental health note.  He also attended family gatherings and holidays.

With respect to occupational functioning, the February 2015 VA examiner noted the Veteran experienced difficulty adapting to stressful circumstances (including work or worklike settings).  Additionally, the Veteran is in receipt of a TDIU, which contemplates the Veteran being unable to obtain or maintain substantially gainful employment.  However, throughout the appeal period, the Veteran has continued to work part-time for his family owned business.  Despite difficulties interacting with customers and coworkers noted in the VA examination reports and the Veteran's lay statements, the Veteran also noted on several occasions that he enjoyed the nature of his delivery work, in that he was able to mostly work alone but have brief, positive interactions with customers.  See, e.g., October 2011, February 2012, and December 2013 mental health notes.  With respect to the February 2015 VA examiner's finding, he also concluded that the Veteran's overall psychiatric disability was best characterized as resulting in occupational and social impairment with reduced reliability and productivity, a level of severity consistent with the 50 percent disability rating.  

The Board considered 38 C.F.R. § 4.7 (2015), which provides that the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, and notes that the Veteran exhibited near-continuous depression, irritability, and difficulty adapting to stressful circumstances with resultant deficiencies in his occupational and social functioning.  However, the 70 percent criteria describe symptoms similar in frequency, duration, and severity such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships.  Given that the Veteran has not demonstrated symptoms of this frequency, severity, duration, and scope, the Board finds that his disability picture for the period on appeal does not more closely approximate the criteria for a 70 percent disability rating.  Thus, a disability rating in excess of 50 percent is not warranted at any time.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's major depressive disorder manifested by depressed mood; anxiety; near-continuous depression not affecting the ability to function independently, appropriately, or effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or work-like settings; resulting in occupational and socia impairment with reduced reliability and productivity.  Thus, the Board finds that the assigned rating contemplates the Veteran's symptomatology and a higher rating under the criteria is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In particular, the rating criteria are not intended as an exhaustive list, and those symptoms the Veteran experiences that are not listed in the schedule have been analyzed in the context of the severity contemplated by the established criteria.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced or the collective impact thereof.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his major depressive disorder to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Nor has the Veteran stated or the evidence reasonably shown that that extraschedular consideration is warranted based on the collective impact of his service-connected disabilities.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

For the period from May 29, 2009 to July 28, 2010, entitlement to a disability rating of 50 percent, but no higher, for major depressive disorder is granted.

For the period from July 28, 2010, entitlement to a disability rating in excess of 50 percent is denied.

____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


